DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/129,949, application filed on 12/22/2020.  
3.	Claims 1-10 are currently pending in this application. 

Priority
4.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Henricksen et al. (US PG Pub No. 2014/0184144).

7.          With respect to claim 1, Henricksen teaches:
A charging pile for sweeping robot (see charging dock for mobile robot, Fig 2A, Fig. 4C), comprising 
a main body provided with a first slot (see first receiving surface 210/250 for receiving robot device 100, acting as a slot or receiving bay/base for the robot, see main body 237/200, 200d; Fig 4B); 
a storage component provided with a charging interface and an avoidance slot connected to the first slot (see storage component as either power supply 12 or power receptacle 212, or the opening/slot to store the power supply, Fig 4B), 
wherein the charging pile for sweeping robot comprises a first mounting post fixedly connected to the storage component (see wire stand 224, Fig 4B, which is attached to the storage component and the rest of the base system, para 96,  Fig 4B), and 
the first mounting post is movably connected to the main body (see wire stand 224, Fig 4B, which I attached to main body, Fig 4B, para 95-96), 
the storage component movably contained in the first slot by sliding the first mounting post (see the power supply sliding and then stored into the storage compartment 12, Fig 4B, para 94-96); 
a charging head (see charging power supply and plug head, Fig 4B); 
a charging cable partly wound on the first mounting post (see charging cable at or near storage compartment 12 can be wound around the charging post 224, Fig 4B), 
wherein one end of the charging cable is detachably connected to the charging interface (see charging cable, one end connected to the charging base, and the other end terminating at the charging head plug, para 94-96, Fig 4B), and 
the other end of the charging cable extends through the avoidance slot to the outside of the main body and is fixedly connected to the charging head (see charging power supply and plug which extends out of the storage compartment and can be avoidance slot/handle 226 in Fig 2A’s configuration, or can run through slot/handle 236 of Fig 4C’ configuration); and 
a circuit board fixedly contained in the main body (see receiver beacon 14 stored in storage compartment 214 which contains a circuit, Fig 4C), 
wherein the charging interface is electrically connected to the circuit board (see circuit within receiver beacon and charging the beacon using the charging base, para 94-96, Fig 4C).

8.          With respect to claim 2, Henricksen teaches:
wherein the main body is further provided with a limiting slot (see slots for storing accessories, Fig 4C), and 
the storage component further comprises a limiting plate fixedly connected to the first mounting post (see mounting post connected to plate 220a, Fig 4C), 
wherein the limiting slot is connected to the first slot, and the limiting plate is contained in the first slot and partly extends into the limiting slot (see plate, slots, extending into slot, Fig 4C).

9.          With respect to claim 3, Henricksen teaches:
wherein the charging pile for sweeping robot further comprises a second mounting post fixedly connected to the main body (see mounting posts 224, Fig 4C), 
wherein the second mounting post is movably contained in the first mounting post, and the second mounting post is connected to the first mounting post (mounting posts connected to one another, Fig 4C).

10.          With respect to claim 4, Henricksen teaches:
wherein the charging pile for sweeping robot further comprises a baffle fixedly connected to the storage component, and the baffle is far away from the first mounting post, the avoidance slot being located on the baffle (see slots and their relationship to opening, handle opening, Fig 4C), and 
wherein the main body is further provided with a groove connected with the first slot and the avoidance slot, the baffle movably contained in the groove and shielding the groove (see grooves, slots and their relationship to opening, handle opening, Fig 4C).

11.          With respect to claim 5, Henricksen teaches:
wherein two second slots are provided on the baffle symmetrically (see symmetry, slots and their relationship to opening, handle opening, Fig 4C).

12.          With respect to claim 6, Henricksen teaches:
wherein the main body is further provided with a fourth slot connected to the third slot, and the charging head is movably contained in the fourth slot (see slots, slot with charging head, Fig 4C).

13.          With respect to claim 7, Henricksen teaches:
wherein the main body is further provided with a fourth slot connected to the third slot, and the charging head is movably contained in the fourth slot (slot with charging head, Fig 4C).

14.          With respect to claim 8, Henricksen teaches:
wherein the main body is further provided with a placing slot (slot with charging head, Fig 4C).

15.          With respect to claim 9, Henricksen teaches:
wherein the charging pile for sweeping robot further comprises an electrical contact block fixedly connected to the main body, and the electrical contact block is electrically connected to the circuit board (see circuit within receiver beacon and charging the beacon using the charging base, para 94-96, Fig 4C).

16.          With respect to claim 10, Henricksen teaches:
wherein the main body is further provided with a connecting wire (see connecting wire connected to body, Fig 4C, para 94-96), 
wherein one end of the connecting wire is electrically connected to the charging interface (see connecting wire connected to charging interface, para 94-96, Fig. 4C), and 
the other end of the connecting wire sequentially penetrates the first mounting post and the second mounting post and is electrically connected to the circuit board (see connecting wire through mounting post to charging base, Fig 4C, para 94-96).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851